Citation Nr: 1031031	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for restless leg syndrome.

4.  Entitlement to service connection for bilateral lower 
extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2008 and October 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO), 
which denied the claims of entitlement to service connection for 
neuropathy, COPD, heart disease and restless leg syndrome.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was afforded a 
hearing in June 2010.  Subsequent to the June 2010 hearing, the 
Veteran submitted evidence and a written waiver, waiving a review 
of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 38 C.F.R. 
§ 20.1304(c). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for heart 
disease, chronic restless leg syndrome and peripheral neuropathy 
of the bilateral lower extremities being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's COPD began in service.


CONCLUSION OF LAW

The Veteran's COPD was incurred in or related to active military 
service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA) compliance is not warranted.  To 
the extent necessary, VA has fulfilled its duty to notify and to 
assist the Veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  In view of 
the Board's favorable decision to grant service connection for 
COPD, no prejudice will result to the Veteran by the Board's 
consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

II.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

For certain chronic disorders service connection may be granted 
on a presumptive basis if the disease is manifested to a 
compensable degree within one year following service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 






III.  Analysis 

COPD

The Veteran asserts that he is entitled to service connection for 
COPD, which he asserts he incurred in service.  The Veteran 
testified at a hearing before the undersigned that in 1959, he 
was in a spacesuit in a fighter jet and the airplane lost 
compression.  He reported that he was immediately taken to the 
hospital where he was informed that his lungs were affected by 
the compression.  He reported that the examiners gave a diagnosis 
of scar tissue on the left lower lobe and that oxygen was forced 
into his lungs.  He also stated that he had Queensland fever (Q-
fever) which affected his lungs.

The Veteran's DD-214 shows that his military occupational 
specialty was an inventory management superintendent.  A review 
of the Veteran's service treatment records shows a past medical 
history of COPD.  June 1957 records show that the Veteran had a 
medical history of COPD with persistent increased white blood 
cell count.  July 1973 treatment records noted that the Veteran 
had Q-fever at one time and was hospitalized as a result.  
Subsequently, he experienced recurring discomfort in the upper 
left chest of a tight pulling sensation which lasted only briefly 
and was unpredictable and musculoskeletal in origin.

Post service, January 1979 and August 1984 treatment records 
showed that his lungs were clear.  June 1981 records showed chest 
congestion.  Treatment records dated in October 1984 showed chest 
pain while breathing.  January 1986 treatment records noted COPD.  
January 1987 treatment records noted that the Veteran's lungs 
were clear.  In September 1987 an examiner noted no active 
pulmonary disease and that the Veteran's lungs appeared normal.  
February 1988 records noted COPD. 

A letter dated in June 2008 from the Veteran's private doctor, 
Dr. M.V., stated that the Veteran developed Q-fever in 1972 which 
caused considerable complications with his lungs.  The Veteran 
developed pleural effusions which required draining.  The 
examiner noted that following his infection he had repeated 
problems with his lungs.  In 1988 the Veteran developed pneumonia 
and COPD was diagnosed.  Dr. M.V. acknowledged that the Veteran 
smoked cigarettes for a period of time, but stated that Q-fever 
was a contributing factor in the development of his COPD. 

The Veteran was afforded a VA examination in July 2008.  The 
examiner had the opportunity to review the Veteran's case file.  
The examiner was asked to provide an opinion regarding the 
relationship between the Q-fever in 1972 and any current lung 
problems.  The examiner stated that the lung problems were less 
likely than not caused by or a result of Q-fever.  The examiner 
stated that with regard to the Veteran's respiratory condition 
there is no current finding of fibrosis and no evidence of 
chronic interstitial lung disease.  

In July 2009 Dr. M.V. stated that there can be an aggravating 
source such as methyl ethyl ketone initialing inflammation in the 
lung which may certainly cause some scarring which would lead 
(with smoking) to COPD.  In this regard, the Board notes that 
Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during a 
Veteran's active service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103 (West 2002).  However, Dr. M.V. attributed the 
COPD to service as well as smoking and smoking was not the sole 
cause.  This provision of law does not preclude the establishment 
of service connection for a disability from a disease or injury 
which is otherwise shown to have been incurred or aggravated in 
military service or which became manifest to a requisite degree 
of disability during any applicable presumptive period.  38 
U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2009).  

The Veteran submitted internet evidence regarding Q-fever, 
stating that the disease causes the blood vessels, veins, and 
arteries to shrink and also affects the sac's of the lungs.  

The Board finds that the evidence is in equipoise.  The service 
treatment records show evidence of COPD.  Additionally, the 
Veteran's private physician attributed his COPD to complications 
with his lungs which were incurred in service.   The United 
States Court of Appeals for Veterans Claims (Court) has very 
recently held that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
strict requirement for private medical opinions, and that a 
private medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Furthermore, the Board notes that while Dr. M.V. attributed the 
COPD to service as well as smoking, smoking was not the sole 
cause of the disability.  The law does not preclude the 
establishment of service connection for a disability from a 
disease shown to have been incurred or aggravated in military 
service, even if tobacco was a further aggravating factor.

Indeed, the Board is cognizant of the July 2008 VA opinion, which 
states that the Veteran's COPD is less likely than not caused by 
or a result of Q-fever.  The examiner's stated rationale was that 
there is no current finding of fibrosis and no evidence of 
chronic interstitial lung disease.  She stated that there were no 
findings on the chest radiological studies of COPD with a nexus 
to Q-fever.  The examiner did not address whether the COPD could 
be related to service not in relation to Q-fever.  

Given the positive and negative evidence of record, along with 
the Court's holdings in Jandreau and Nieves-Rodriguez, the Board 
finds that the evidence is in equipoise; thus, the requirements 
for service connection are met.  The competent and credible 
evidence shows that the Veteran currently has COPD, had a 
diagnosis of COPD in service, and that, when resolving doubt in 
his favor, the medical evidence shows that his disorder began in 
service.  The Veteran's claim for service connection for COPD is 
granted.


ORDER

Entitlement to service connection for COPD is granted, subject to 
the rules and payment of monetary benefits.


REMAND

Heart Disease 

The Veteran asserts that he is entitled to service connection for 
heart disease due to in-service incurrence.    

A review of the Veteran's service treatment records show that in 
July 1973, the Veteran had a negative cardiac history and his 
chest and heart examination were normal.  Upon separation from 
service in February 1974, the Veteran did not note any pain or 
pressure in his chest nor did he indicate any heart trouble.  
Post service, in January 2007, the Veteran underwent stent 
deployment to the circumflex coronary artery after complaints of 
chest pain.

The Veteran testified at the hearing before the undersigned that 
in 1966 he began experiencing pain in his chest, which the 
doctors diagnosed as gout.  He testified that he sought follow-up 
treatment for his heart condition two months after he separated 
from service at Wichita Bethel Clinic.  These records are not 
included in the Veteran's case file and are necessary to 
determine whether the Veteran presented for a heart disability 
within a year of his separation from service.  

Moreover, as the record shows the Veteran's competent complaints 
of chest pain in service and a post service diagnosis of heart 
disease, a medical opinion is necessary to determine whether 
there is any relationship between these.

Chronic Restless Leg Syndrome 

The Veteran asserts that while in service he was cleaning up a 
plane that had been shot in the fuselage.  He stated that as a 
result of being exposed to these chemicals he experienced a 
collapsing of some of the veins which caused his restless leg 
syndrome.  He indicated that almost immediately after he was 
released from service he went to the Wichita clinic and was given 
quinine and aspirin.  The Veteran stated that the examiner 
indicated that there may have been a relation between his lung 
problem and the restless leg syndrome.  

At the Veteran's separation from service in February 1974, 
notations were made regarding cramps in the Veteran's legs.  

Post service, beginning July 1974, treatment records noted leg 
aches and complaints of leg cramps.  September 1984 treatment 
records noted restless leg syndrome due to poor circulation.  In 
July 1985 the Veteran complained of leg cramps for the past year.  
January 1987 records show that the Veteran suffered from leg 
cramps at night.  August 2009 treatment records show a bilateral 
lower extremity claudication with bilateral tibial artery 
occlusive disease.  

The records contain no nexus opinion relating the Veteran's leg 
disability to service.  Therefore, a VA examination should be 
afforded to the Veteran to determine whether his current 
disability is related to service.  

Bilateral Lower Extremity Neuropathy 

The Veteran asserts that while in Iran, where he was the chief of 
material, he was exposed to camel manure fertilizer and then 
contracted Q-fever, which led to his neuropathy.  He reported 
experiencing numbness and tingling since 1972.  The Veteran 
reported that he sought treatment at the Wichita Bethel Clinic 
and the doctors stated that Q-fever did damage to the nerves.  

A review of the service treatment records shows that the Veteran 
was diagnosed with peripheral neuropathy in service.  In July 
1973 the examiner noted that the Veteran had Q-fever at one time 
and was hospitalized for this.  The 1973 examiner noted that the 
neurological examination was normal except for a decrease in the 
vibratory sensation in his toes.  The examiner diagnosed 
peripheral neuropathy.
At the Veteran's separation from service in February 1974 the 
records note peripheral neuropathy.  July 1974 treatment records 
noted probable diabetic neuropathy.  May 1978 records once again 
document diabetic neuropathy.  

The Veteran was afforded a VA examination in March 2009.  The 
examiner diagnosed peripheral neuropathy of the bilateral lower 
extremities and attributed it to advanced age and a history of 
smoking.  The examiner noted that the Veteran has a long standing 
history on record of peripheral vascular disease with related 
cramping pain.  She stated that the Veteran has no documented 
history of diabetes and is not currently being treated for this 
condition, thus, neuropathy related to diabetes is impossible.  
The examiner noted that the diabetic neuropathy noted in service 
is subjective.

The Board requests that the Wichita Bethel Clinic records be 
obtained and a second VA opinion be obtained with regard to the 
Veteran's bilateral peripheral neuropathy.  The service treatment 
records did not appear to have subjective complaints, but rather 
diagnoses made by an examiner.  The examiner's opinion appears to 
provide inadequate rationale.  

Last, the Board received additional evidence from the Veteran in 
July 2010.  Any new evidence should be reviewed by the RO prior 
to Board consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain a copy of the Veteran's personnel 
file from the relevant service department 
that reflects his duty assignments, 
including his service in Vietnam.

2.	Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his heart disease, restless leg syndrome 
and neuropathy of the bilateral lower 
extremities from the Wichita Bethel 
Clinic, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.	After #1-2, schedule the Veteran for the 
appropriate VA examinations to determine the 
current nature and etiology of the Veteran's 
heart disease, restless leg syndrome and 
neuropathy of the bilateral lower 
extremities.  Prior to the examinations, the 
claims folder must be made available to the 
examiners for review.  A notation to the 
effect that this record review took place 
must be included in the reports of the 
examination.  The examiners should initially 
state whether the Veteran has a current 
disease and identify the disability.  If 
heart disease, restless leg syndrome and 
neuropathy of the bilateral lower 
extremities are found, the examiners should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disabilities 
were incurred during service or are 
otherwise etiologically related to service.  
The examiners are also asked to comment on 
whether the Veteran currently has diabetes 
and whether his neuropathy is in any way 
related to diabetes.  A complete rationale 
must be given for any opinion expressed.  

4.	Thereafter, readjudicate the issues on 
appeal based on a review of the entire 
evidentiary record.  The RO should consider 
any new evidence submitted by the Veteran 
that was received by the Board in July 2010.  
If the desired benefits are not granted, a 
supplemental statement of the case should be 
furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


